
	

113 S1134 IS: Enrolled Agents Credential Act
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1134
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Portman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to issue
		  regulations covering the practice of enrolled agents before the Internal
		  Revenue Service.
	
	
		1.Short titleThis Act may be cited as the
			 Enrolled Agents Credential
			 Act.
		2.Enrolled
			 agents
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Enrolled
				agents
						(a)In
				generalThe Secretary may prescribe such regulations as may be
				necessary to regulate the conduct of enrolled agents in regards to their
				practice before the Internal Revenue Service.
						(b)Use of
				credentialsAny enrolled agents properly licensed to practice as
				required under rules promulgated under subsection (a) shall be allowed to use
				the credentials or designation as enrolled agent,
				EA, or
				E.A..
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Enrolled
				agents.
					
					.
			(c)Prior
			 regulationsNothing in the amendments made by this section shall
			 be construed to have any effect on part 10 of title 31, Code of Federal
			 Regulations, or any other related Federal rule or regulation issued before the
			 date of the enactment of this Act.
			
